DETAILED ACTION

This action is responsive to communications filed on December 07, 2020. This action is made Non-Final.
Claims 11-30 are pending in the case. 
Claims 11 and 26 are independent claims.
Claims 11-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Based on unity of invention practice applying, the Examiner withdraws the restriction requirement under 35 USC 121 dated March 16, 2022.

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on December 17, 2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distinguish module,” “arrangement module,” “acquiring module,” “storage module,” “user input unit” in claims 26-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17, 18, 21, 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 recites the limitation "the method of dividing.”  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites “in the non-traditional arrangements.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites “the input or edit in the text or blank region that already exists.” There is insufficient antecedent basis for this limitation in the claim.
	Claim 24 recites “…and then laterally in different ways from top left to bottom right.” This language is unclear. For purposes of examination the Examiner with treat Claim 24 as reciting “… wherein the arrangement orientation is first formed from top left to bottom right.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohguro, US Patent Application Publication no. US 2010/0231938 (“Ohguro”).
Ohguro discloses a device or system converting a traditional arrangement of graphics, images, text, symbols, spaces or objects into a non-traditional arrangement method with at least one first-level unit and/or at least one second-level unit (Fig. 11, 18, 30, 32), comprising:
a distinguish module configured to distinguish between the at least one first-level unit in the target text, where the at least one first-level unit comprises at least one of the following units or a combination thereon: graphics, images, letters, characters, Japanese hiraganas, Japanese katakanas, syllables, words, phrases, phrases, sense groups, parts formed by punctuation segmentation, sentences, punctuation marks, spaces, sentence components, genes in gene sequences, gene fragments in gene sequences, variable names, key words, symbols, statements on individual lines, parts enclosed in parentheses, classes, methods (see see Fig. 6, 7; para. 0070 - character- information recognizing unit 122 recognizes sequential black pixels in the input information (Step S402). After that, the character-information recognizing unit 122 extracts circumscribed rectangles of the recognized black pixels (Step S403). FIG. 6 is a schematic diagram that explains a result of the rectangle extracting process performed by the character information recognizing unit 122.);
an arrangement module configured to turn the at least one first-level unit into one at least one second-level unit (see Fig. 6, 7; para. 0070 - When the circumscribed rectangles shown in FIG. 6 are extracted, the character-information recognizing unit 122 extracts lines by combining adjacent rectangles together in such a manner that the combined rectangle extends in a fixed direction; para. 0071 - Other than extracting the line images, the character-information recognizing unit 122 also can extract, for example, English word display areas each indicating an area of a single English word.).

Claim 27:
	Ohguro further discloses an acquiring module configured to get target text first (see Fig. 2, 3, and 30; para. 0067 - as image information that is created by the scanning process performed by the scanner unit 102; para. 0068 - character-information recognizing unit 122 recognizes character information contained in the input information that is obtained by the input-information obtaining unit 121.).

Claim 28:
	Ohguro further discloses store the target text and the necessary information in the course of the operation of the device or system, and a processing module configured to coordinate with and control the work of other modules in the system (see Fig. 1-4. 30; para. 0092 - character information that is extracted from the original image and the corresponding information are stored in a database in the associated manner data, some other information, such as hiragana corresponding to kanji characters or descriptions about technical terns, can be the corresponding information.).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohguro, US Patent Application Publication no. US 2010/0231938 (“Ohguro”), and further in view of Jacob et al., US Patent Application Publication no. US 2014/0002352 (“Jacob”).
Claim 11:
	Ohguro teaches or suggests a method of arranging graphics, images, text, symbols, spaces or objects, comprising the steps of:
	forming at least one first-level unit by comprising at least one of following units or a combination thereon: graphics, images, letters, characters, Japanese hiraganas, Japanese katakanas, syllables, words, phrases, phrases, sense groups, parts formed by punctuation segmentation, sentences, punctuation marks, spaces, sentence components, genes in gene sequences, gene fragments in gene sequences, variable names, key words, symbols, statements on individual lines, parts enclosed in parentheses, classes, methods (see Fig. 6; para. 0070 - character- information recognizing unit 122 recognizes sequential black pixels in the input information (Step S402). After that, the character-information recognizing unit 122 extracts circumscribed rectangles of the recognized black pixels (Step S403). FIG. 6 is a schematic diagram that explains a result of the rectangle extracting process performed by the character information recognizing unit 122.);
	forming at least one second-level unit by comprising one or more of the structures or a combination thereon: graphics, images, letters, words, Japanese hiraganas, Japanese katakanas, syllables, words, phrases, phrases, sense groups, parts formed by punctuation segmentation, sentences, punctuation marks, spaces, sentence components, genes in gene sequences, gene fragments in gene sequences, variable names, keywords, symbols, statements on individual lines, parts enclosed in parentheses, classes, methods (see Fig. 6, 7; para. 0070 - When the circumscribed rectangles shown in FIG. 6 are extracted, the character-information recognizing unit 122 extracts lines by combining adjacent rectangles together in such a manner that the combined rectangle extends in a fixed direction; para. 0071 - Other than extracting the line images, the character-information recognizing unit 122 also can extract, for example, English word display areas each indicating an area of a single English word.); and 
	specifying freely the at least one first-level unit and the at least one second level unit (see Fig. 6, 7; para. 0070 - character- information recognizing unit 122 recognizes sequential black pixels in the input information (Step S402). After that, the character-information recognizing unit 122 extracts circumscribed rectangles of the recognized black pixels (Step S403). FIG. 6 is a schematic diagram that explains a result of the rectangle extracting process performed by the character information recognizing unit 122; When the circumscribed rectangles shown in FIG. 6 are extracted, the character-information recognizing unit 122 extracts lines by combining adjacent rectangles together in such a manner that the combined rectangle extends in a fixed direction; para. 0071 - Other than extracting the line images, the character-information recognizing unit 122 also can extract, for example, English word display areas each indicating an area of a single English word; para. 0073 - creates information that contains the extracted character information and information indicating the area in which the character information is displayed on the image of the input information in association with each other. contains the character information indicating characters of each line.).
	Ohguro fails to explicitly disclose within a specified range.
	Jacob teaches or suggests within a specified range (see Fig. 1; para. 0030 - display elements 120 might include several paragraphs of text and/or several pictures. For example, gaze duration on a display element 120 may be determined. Such gaze duration may be based on a determination of the proportion of time spent looking at a given display element 120; para. 0058 - operate so that a focus area may be determined based on a vicinity defined by a given radius centered at the location of the gaze, a predefined number of lines up and down from a central gaze location, a certain percentage area of the total display from a central gaze location, an entire paragraph of text, and entire image, or the like. sizing the focus area to accommodate a discrete display element, where the discrete display element may include a text box, a paragraph of text, a default number of text lines, a picture, a menu, the like, and/or combinations thereof.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to include within a specified range for the purpose of efficiently determining a focus area based on gaze location and timing, improving the identification of a specific region of interest for further processing, as taught by Jacob (0058).

Claim 12:
	Ohguro further teaches or suggests wherein at least one second-level unit comprises a single number of first-level unit (see Fig. 6, 7; para. 0070 - character- information recognizing unit 122 recognizes sequential black pixels in the input information (Step S402). After that, the character-information recognizing unit 122 extracts circumscribed rectangles of the recognized black pixels (Step S403). FIG. 6 is a schematic diagram that explains a result of the rectangle extracting process performed by the character information recognizing unit 122; When the circumscribed rectangles shown in FIG. 6 are extracted, the character-information recognizing unit 122 extracts lines by combining adjacent rectangles together in such a manner that the combined rectangle extends in a fixed direction; para. 0071 - Other than extracting the line images, the character-information recognizing unit 122 also can extract, for example, English word display areas each indicating an area of a single English word; para. 0073 - creates information that contains the extracted character information and information indicating the area in which the character information is displayed on the image of the input information in association with each other. contains the character information indicating characters of each line.).

Claim 13:
	Ohguro further teaches or suggests wherein the arrangement of at least one first level unit or at least one second-level unit is along curves or straight lines (see Fig. 6, 7; para. 0070 - character- information recognizing unit 122 recognizes sequential black pixels in the input information (Step S402). After that, the character-information recognizing unit 122 extracts circumscribed rectangles of the recognized black pixels (Step S403). FIG. 6 is a schematic diagram that explains a result of the rectangle extracting process performed by the character information recognizing unit 122; When the circumscribed rectangles shown in FIG. 6 are extracted, the character-information recognizing unit 122 extracts lines by combining adjacent rectangles together in such a manner that the combined rectangle extends in a fixed direction; para. 0071 - Other than extracting the line images, the character-information recognizing unit 122 also can extract, for example, English word display areas each indicating an area of a single English word; para. 0073 - creates information that contains the extracted character information and information indicating the area in which the character information is displayed on the image of the input information in association with each other. contains the character information indicating characters of each line.).

Claim 16:
	Ohguro fails to explicitly disclose wherein according to the location on the curves or straight lines of the content of the at least one second-level unit, such as characters, letters, syllables, words, phrases, phrases, sense groups, the contents of the at least one second-level unit have different font sizes, fonts, patterns, orientations, colors, blurriness and other appearance differences.
	Jacob teaches or suggests wherein according to the location on the curves or straight lines of the content of the at least one second-level unit, such as characters, letters, syllables, words, phrases, phrases, sense groups, the contents of the at least one second-level unit have different font sizes, fonts, patterns, orientations, colors, blurriness and other appearance differences (see Fig. 1; para. 0030 - term "discrete display element" may refer to an identifiable and separate item being displayed. For example, discrete display element may include a text box, a paragraph of text, a default number of text lines, a picture, a menu, the like, and/or combinations thereof. discrete display elements 120 might include several paragraphs of text and/or several pictures. For example, gaze duration on a display element 120 may be determined. Such gaze duration may be based on a determination of the proportion of time spent looking at a given display element 120; para. 0031 – selectively accentuating focus area 150 corresponding with region of interest 140 based at least in part on associating region of interest 140 with a discrete display element 120; para. 0038 - gaze duration on a display element (e.g., word, sentence, specific column/row at a text area, and/or image) may be determined For example, such gaze duration may be based on a determination of the proportion of time spent looking at a given display element; para. 0040 - may be used to trigger selective accentuation; para. 0058 – that a focus area may be determined based on a vicinity defined by a given radius centered at the location of the gaze, a predefined number of lines up and down from a central gaze location, a certain percentage area of the total display from a central gaze location, an entire paragraph of text, and entire image, or the like; para. 0059 - selective accentuation of the focus area includes one or more of the following accentuation techniques: zooming in on the focus area, out scaling the focus area, highlighting the focus area, the like, and/or combinations thereof. For example, the highlighting the focus area may include framing the focus area, re-coloring the focus area, framing and recoloring the focus area, and/or the like.).
 Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to include wherein the most of a second-level unit or an entire second-level unit at once or in a relatively short period of time can be obtained by staying the gaze point near the center of the second-level unit for the purpose of efficiently determining a focus area based on gaze location and timing, improving the identification of a specific region of interest for further processing, as taught by Jacob (0030 and 0058).

Claim 17:
	Ohguro further teaches or suggests wherein the method of dividing at least one first-level unit or second-level unit is completed by an algorithm in natural language processing (see Fig. 6, 7; para. 0072 - character extracting process, the character-information recognizing unit 122 extracts text data corresponding to character images using feature extraction and pattern dictionary comparison and thus performs the character recognition. The well-known technologies can be used in the character recognizing process.).

Claim 18:
	Ohguro further teaches or suggests 101) distinguishing at least one first-level unit of the target text; 102) arranging the at least one first-level unit to form at least one second level unit in the non-traditional arrangements; and 103) rendering the at least one first-level unit and the at least one second-level units in the display domain (see Fig.  6, 7, 18, 32; para. 0061 - information-insertion control unit 120 analyzes information that is input as a target of the image fanning/outputting process and inserts additional information to the received information; para. 0062 - information-insertion control unit 120 inserts additional information, for example, different-language words and comments to the input information and creates output information; para. 0071 - the direction in which the rectangles are combined together changes according to whether the document is written vertically or horizontally. If the document contained in the input information is written vertically, the character-information recognizing unit 122 combines the rectangles together in the vertical direction; para. 0074 - the information to be output.).

Claim 19:
	Ohguro further teaches or suggests wherein distinguishing target text in step 101) can be achieved through the content of the target text (see Fig. 6, 7; para. 0070 - character- information recognizing unit 122 recognizes sequential black pixels in the input information (Step S402). After that, the character-information recognizing unit 122 extracts circumscribed rectangles of the recognized black pixels (Step S403). FIG. 6 is a schematic diagram that explains a result of the rectangle extracting process performed by the character information recognizing unit 122; When the circumscribed rectangles shown in FIG. 6 are extracted, the character-information recognizing unit 122 extracts lines by combining adjacent rectangles together in such a manner that the combined rectangle extends in a fixed direction; para. 0071 - Other than extracting the line images, the character-information recognizing unit 122 also can extract, for example, English word display areas each indicating an area of a single English word; para. 0073 - creates information that contains the extracted character information and information indicating the area in which the character information is displayed on the image of the input information in association with each other. contains the character information indicating characters of each line.).

Claim 20:
	Ohguro further teaches or suggests arrangement step, turning at least one first-level unit into at least one second-level unit (see Fig. 6, 7; para. 0070 - character- information recognizing unit 122 recognizes sequential black pixels in the input information (Step S402). After that, the character-information recognizing unit 122 extracts circumscribed rectangles of the recognized black pixels (Step S403). FIG. 6 is a schematic diagram that explains a result of the rectangle extracting process performed by the character information recognizing unit 122; When the circumscribed rectangles shown in FIG. 6 are extracted, the character-information recognizing unit 122 extracts lines by combining adjacent rectangles together in such a manner that the combined rectangle extends in a fixed direction; para. 0071 - Other than extracting the line images, the character-information recognizing unit 122 also can extract, for example, English word display areas each indicating an area of a single English word; para. 0073 - creates information that contains the extracted character information and information indicating the area in which the character information is displayed on the image of the input information in association with each other. contains the character information indicating characters of each line.).

Claim 21:
	Ohguro further teaches or suggests specifying the location of the input or edit in the text or blank region that already exists (see Fig. 18, 21A, 21B, 23, 31, 32; para. 0009 – an area-information obtaining unit that obtains area information that indicates an area to which the corresponding information is to be inserted, depending on a formation of lines containing the character information; and an insertion-style determining unit that determines an insertion style of the corresponding information based on the obtained area information; para. 0094 - an area, between a pair of the lines, available to be filled with the corresponding information; para. 0121 - The area available to be filled with additional
information is determined based on a method according to the present invention.).

Claim 22:
	Ohguro fails to explicitly disclose wherein the gaze point gazes at the middle line of any second-level unit, its upper and lower content in the same second-level unit is also in the range that can be felt and recognized by a receptor.
	Jacob teaches or suggests wherein the gaze point gazes at the middle line of any second-level unit, its upper and lower content in the same second-level unit is also in the range that can be felt and recognized by a receptor (see Fig. 1; para. 0030 - term "discrete display element" may refer to an identifiable and separate item being displayed. For example, discrete display element may include a text box, a paragraph of text, a default number of text lines, a picture, a menu, the like, and/or combinations thereof; para. 0058 – that a focus area may be determined based on a vicinity defined by a given radius centered at the location of the gaze, a predefined number of lines up and down from a central gaze location, a certain percentage area of the total display from a central gaze location, an entire paragraph of text, and entire image, or the like.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to include wherein the gaze point gazes at the middle line of any second-level unit, its upper and lower content in the same second-level unit is also in the range that can be felt and recognized by a receptor for the purpose of efficiently determining a focus area based on gaze location and timing, improving the identification of a specific region of interest for further processing, as taught by Jacob (0030 and 0058).

Claim 23:
	Ohguro fails to explicitly disclose wherein the most of a second-level unit or an entire second-level unit at once or in a relatively short period of time can be obtained by staying the gaze point near the center of the second-level unit.
	Jacob teaches or suggests wherein the most of a second-level unit or an entire second-level unit at once or in a relatively short period of time can be obtained by staying the gaze point near the center of the second-level unit (see Fig. 1; para. 0030 - term "discrete display element" may refer to an identifiable and separate item being displayed. For example, discrete display element may include a text box, a paragraph of text, a default number of text lines, a picture, a menu, the like, and/or combinations thereof. discrete display elements 120 might include several paragraphs of text and/or several pictures. For example, gaze duration on a display element 120 may be determined. Such gaze duration may be based on a determination of the proportion of time spent looking at a given display element 120; para. 0031 – selectively accentuating focus area 150 corresponding with region of interest 140 based at least in part on associating region of interest 140 with a discrete display element 120; para. 0038 - gaze duration on a display element (e.g., word, sentence, specific column/row at a text area, and/or image) may be determined For example, such gaze duration may be based on a determination of the proportion of time spent looking at a given display element; para. 0040 - may be used to trigger selective accentuation; para. 0058 – that a focus area may be determined based on a vicinity defined by a given radius centered at the location of the gaze, a predefined number of lines up and down from a central gaze location, a certain percentage area of the total display from a central gaze location, an entire paragraph of text, and entire image, or the like.).
 Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to include wherein the most of a second-level unit or an entire second-level unit at once or in a relatively short period of time can be obtained by staying the gaze point near the center of the second-level unit for the purpose of efficiently determining a focus area based on gaze location and timing, improving the identification of a specific region of interest for further processing, as taught by Jacob (0030 and 0058).

Claim 24:
	Note the 112(b) rejection of claim 24 above. Ohguro further teaches or suggests wherein the arrangement orientation is first formed from top left to bottom right and then laterally in different ways from top left to bottom right (see Fig.  6, 7, 18, 32; para. 0061 - information-insertion control unit 120 analyzes information that is input as a target of the image fanning/outputting process and inserts additional information to the received information; para. 0062 - information-insertion control unit 120 inserts additional information, for example, different-language words and comments to the input information and creates output information; para. 0071 - the direction in which the rectangles are combined together changes according to whether the document is written vertically or horizontally. If the document contained in the input information is written vertically, the character-information recognizing unit 122 combines the rectangles together in the vertical direction; para. 0074 - the information to be output.).

Claim 25:
	Ohguro teaches or suggests wherein the specific arrangement is as follows: for contents of at least one second-level units of the target, in accordance with the original order of the text arranged in a straight line, numbering the first-level untis from 1 to n, wherein n is the total number of text symbol and/or characters and/or punctuation and/or spaces in the second-level unit; estimating the total number of arrangement lines or curves is k, mark all of the lines and curves from 1, 2, 3…k, called a row number; arranging the first-level units in order on the curve or straight line in order form 1 to k; rearranging the first-level units in order from 1 to k on the curve or straight line until all arranged (see Fig.  6, 7, 18, 32; para. 0061 - information-insertion control unit 120 analyzes information that is input as a target of the image fanning/outputting process and inserts additional information to the received information; para. 0062 - information-insertion control unit 120 inserts additional information, for example, different-language words and comments to the input information and creates output information; para. 0071 - the direction in which the rectangles are combined together changes according to whether the document is written vertically or horizontally. If the document contained in the input information is written vertically, the character-information recognizing unit 122 combines the rectangles together in the vertical direction; para. 0074 - the information to be output.).




Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohguro, in view of Jacob, and further in view of Crawford, US Patent no. US 9,916,295 (“Crawford”).
Claim 14:
	Ohguro further teaches or suggests wherein interval marks are determined between plural first units or plural second-level units (see Fig. 6, 7).
	Crawford further teaches or suggests wherein interval marks are arranged between plural first units or plural second-level units (see Fig. 5A-5Z; col. 10 and 11, lines 66-55 - "Characters" include space 101 or spaces 102 shown used to delineate separate words, and "line break", "carriage return" or "new line" 103; one input 130 of keyboard 132 keystroke on delete or backspace 104 key shown is understood to remove one empty space 101. Words 128 are seen in word delineation 125 made by space 101 and spaces 102 between words; by multiple spaces 102 before second chunk 122 50 "between the lines" is applied to define chunk delineation 124 seen in text 110 before second chunk 122 "in text"; col. 13, lines 10-14 - Segment 210 delineation 224 is seen: space 101, spaces 10 102, segment markers 211, pause markers 212 all seen to control segment 210 delineation 224, separately from chunk delineation 124 shown in FIG. lB; col. 31, lines 46-50 – Segment delineation 224 seen in text 110 is applied by following: single space 101 shown between separate words 128; segment marker 211 applied within words 128; pause marker 212 applied between words 128.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to include wherein interval marks are arranged between plural first units or plural second-level units for the purpose of efficiently delineating text and supplemental text, improving user engagement, as taught by Crawford (col. 2, 13).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohguro, in view of Jacob, and further in view of Lowry, US Patent Application Publication no. US 2005/0198070 (“Lowry”).
Claim 15:
	Lowry further teaches or suggests wherein at least one second-level unit comprises each punctuation mark or each group of punctuation marks that gathered together (see para. 0195 - Any body of text may be separated into a stream of successive tokens. A token takes the form of a word, a string of punctuation characters; para. 0196 - Parsing rules 0623 based on the natural language of the text are required in order to discriminate between successive tokens. punctuation token contains every intervening non-alphanumeric character between two other non-punctuation tokens. (h) A punctuation token may contain zero, one, or multiple blanks.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to include wherein at least one second-level unit comprises each punctuation mark or each group of punctuation marks that gathered together for the purpose of efficiently parsing text based on identifying tokens including punctuation, improving text visualization and searching, as taught by Lowry (0007, 0196).

	
Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohguro, and further in view of Matsuura et al., US Patent Application Publication no. US 2004/0196266 (“Matsuura”).
Claim 29:
	Ohguro fails to explicitly disclose a user input unit configured to calculate the position of the cursor by part of all of the processing module, or a positional calculation module.
	Matsuura teaches or suggests a user input unit configured to calculate the position of the cursor by part of all of the processing module, or a positional calculation module (see Fig. 4-6; para. 0038 - operation to input Japanese characters by handwriting input; displays an input position cursor 22 on the display device 2, additionally displays characters at a position of the input position cursor 22 when characters are inputted; para. 0039 - possible to specify a position where characters are inputted, deletion, a target to be copied and others para. 0040 - coordinate detecting unit superposed on the display device 2 detects a pressed coordinate; para. 0042 - detects a handwriting of a user based on the coordinate value.).
	Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to include user input unit configured to calculate the position of the cursor by part of all of the processing module, or a positional calculation module for the purpose of efficiently determining cursor or stylus position, improving text input and editing, as taught by Matsuura (0006 and 0038).

Claim 30:
	Ohguro further teaches or suggests the first-level unit is put based on the first-level unit arrangement in the non-traditional arrangement (see Fig. 11, 18, 21A, and 32; para. 0088 – adding the corresponding information to the character information in the form of texts written in a visible color under the English words; para. 0094 - to be filled with the corresponding information (different-language information); para. 0121 - the corresponding information (different-language sentence) corresponding to the character information (original-language sentence) is obtained by the machine translation process shown in FIG. 30, adding the corresponding information (different-language sentence) to the corresponding area available to be filled with additional information.).
	Matsuuro teaches or suggests after the user enters each first-level unit by the user input unit and which meets the set condition, the first-level unit is immediately moved to the position where it should be put (see Fig. 4-6; para. 0038 - operation to input Japanese characters by handwriting input; displays an input position cursor 22 on the display device 2, additionally displays characters at a position of the input position cursor 22 when characters are inputted; para. 0039 - possible to specify a position where characters are inputted, deletion, a target to be copied and others para. 0040 - coordinate detecting unit superposed on the display device 2 detects a pressed coordinate; para. 0042 - detects a handwriting of a user based on the coordinate value.).
	Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Ohguro, to include after the user enters each first-level unit by the user input unit and which meets the set condition, the first-level unit is immediately moved to the position where it should be put for the purpose of efficiently determining cursor or stylus position, improving text input and editing, as taught by Matsuura (0006 and 0038).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176